DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claim amendments  filed on 5/24/2022 in relation to application 16/451,730.
The instant application claims benefit to provisional application #62/689,487 with a priority date of 6/25/2018.
The Pre-Grant publication # 20190392728 is published on 12/26/2019.
Claims 9, 10 cancelled. Claims 21,22 added. Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 20170148214 A1 to  Muniz-Simas et al. (Muniz )in view of US Patent Application Publication Number  US 20140162224 A1 to Wallace et al.

Claim 1.  Muniz   teaches a virtual reality training and evaluation system (Para 0002 training evaluation), comprising: 
a visual display device (Para 0017 display to user) ; one or more user input devices(Para 0040 input) ; one or more computer processors (Para 0017 ); a memory(Para 0025) ; a network communication device (Para 0026 communicatively communication with wire and/or wireless communication); and computer-executable instructions stored in the memory, executable by the one or more computer processors, and configured to cause the one or more computer processors to perform the steps of: 
executing a virtual reality training module (Para 0027 virtual reality training simulations), wherein the virtual reality training module is configured to simulate a virtual environment (Para 0016 environments of resource extraction fields), wherein simulating the virtual environment comprises displaying at least a portion of the virtual environment on the visual display device (Para 0017 visual display device of worksite) and receiving user interactions with the virtual environment via the one or more user input devices (Para 0028 user interact by input interface devices); 
during execution of the virtual reality training module, prompting a user to perform a task in the virtual environment (Para 0027 performance during execution of task on the virtual worksite); 
during performance of the task, monitoring the user interactions with the virtual environment (Para 0028 various user interactions during the task monitoring); 
comparing the user interactions with predefined safety criteria (Para 0038 interactive safety training program; Para 0041 compared with predefined rubric of standards) ; and 
based on comparing the user interactions with the predefined safety criteria, providing the user with a safety evaluation (Para 0051 safety evaluation for wearing appropriated wearing of safety equipment).
Muniz does not explicitly disclose a virtual electrical line environment where the task is an electrical line working task. Wallace, however in the field of virtual electrical environment teaches task to be of an electrical line working task (¶0009, 0033 work order and skill based task and activities include one of electrical skill-based like wiring trade disciplines activity). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate virtual electrical environment tasks to be of an electrical line working task, as taught by Wallace, into the virtual reality training and evaluation system of Muniz, in order to provide skilled based training as that would related to electrical task as may be required of the virtual reality training environment.


Claim 2 . Muniz   teaches the virtual reality training and evaluation system according to claim 1, wherein the computer-executable instructions are configured to cause the one or more computer processors to perform the steps of: based on monitoring the user interactions with the virtual environment, comparing the user interactions with predefined efficiency criteria; and based on comparing the user interactions with the predefined efficiency criteria, providing the user with an efficiency evaluation (Para 0057 virtual worksite uses avatar simulations for efficient carrying out and comparing of task by user e.g. a given user is expected to identify the location of all other users with eye contact detected by the eye tracking sensor 20 before proceeding).Claim 3 . Muniz   teaches the virtual reality training and evaluation system according to claim 2, wherein: monitoring the user interactions with the virtual environment comprises recording event data for a plurality of user interaction events (Para 0039 recording of event data); and the efficiency evaluation is further based on an order (Fig.5 order adjustment of positions) and timing of the user interaction events (Para 0030 point of timing consideration).Claim 4 . Muniz   teaches the virtual reality training and evaluation system according to claim 1, wherein the computer-executable instructions are configured to cause the one or more computer processors to perform the steps of: based on monitoring the user interactions with the virtual environment, comparing the user interactions with predefined step-process criteria; and based on comparing the user interactions with the predefined step-process criteria (Para 0038-0040 step-process criteria of virtual worksite and associated task with variety of steps to be identified and completed), providing the user with a step-process evaluation (Para 0041 evaluation report based on knowledge gaps and strength of user in an virtual environment of step-process activities).Claim 5 . Muniz   teaches the virtual reality training and evaluation system according to claim 4, wherein: monitoring the user interactions with the virtual environment comprises recording event data for a plurality of user interaction events (Para 0039 recording of event data); and the step-process evaluation is further based on an order of the user interaction events (Para 0039, 0040 Virtual system records the task data received by the sensors and moves on to the next sub-task, data collected by sensors are compiled and organized according to sub-task order).Claim 6 . Muniz   teaches the virtual reality training and evaluation system according to claim 1, wherein comparing the user interactions with the predefined safety criteria comprises determining whether the user has completed one or more predefined subtasks associated with the task (Para 0039 when important safety regions ISR  need no further input predefined task is complete).Claim 7 . Muniz   teaches the virtual reality training and evaluation system according to claim 1, wherein comparing the user interactions with the predefined safety criteria comprises determining that the user has not completed a first subtask associated with the task in accordance with the predefined safety criteria, and wherein providing the user with the safety evaluation comprises notifying the user that the first subtask was not completed in accordance with the predefined safety criteria (Para 0039 when task not completed trigger is associated with the relevant safety criteria or ISR and causes additional programming based on the nature of the ISR)Claim 8 . Muniz   teaches the virtual reality training and evaluation system according to claim 1, wherein the virtual environment is a virtual hazardous environment (Para 0037 hazardous worksite).Claim 11 . Muniz  teaches the virtual reality training and evaluation system according to claim 1, wherein the user is a first user, and the virtual environment is a shared virtual environment further comprising a second user (Fig.10 second users), wherein the computer-executable instructions are configured to cause the one or more computer processors to perform the steps of: displaying the shared virtual environment to the first user and the second user (Fig.10 element 2, 10 shared virtual environment); simultaneously monitoring interactions of the first user and the second user with the shared virtual environment (Fig.10 users are in simultaneous monitoring); and comparing the interactions of the first user and the second user with the predefined safety criteria (Para 0056  comparisons and evaluations for monitoring of each of the users 4a, 4b, 4c, and 4d individually and/or as a group in a predefined safety criteria ISR).Claim 12 . Muniz  teaches the virtual reality training and evaluation system according to claim 11, wherein the second user is a qualified observer for the first user (Para 0058 a second user enter different virtual worksites but the different virtual worksites is within qualified virtual view of one another or at differing elevations qualified to be in the same local virtual area)..Claim 13. Muniz teaches a computer-implemented method for virtual reality training  and evaluation (Para 0002 computer based training), the computer-implemented method comprising the steps of: 
executing a virtual reality training module (Para 0027 virtual reality training simulations), wherein the virtual reality training module is configured to simulate a virtual environment (Para 0016 environments of resource extraction fields), wherein simulating the virtual environment comprises displaying at least a portion of the virtual environment on a visual display device (Para 0017 visual display device of worksite) and receiving user interactions with the virtual environment via one or more user input devices; during execution of the virtual reality training module, prompting a user to perform a task in the virtual environment; during performance of the task, monitoring the user interactions with the virtual environment; comparing the user interactions with predefined safety criteria; and based on comparing the user interactions with the predefined safety criteria, providing the user with a safety evaluation (Para 0028 user interact by input interface devices).
Muniz does not explicitly disclose a virtual electrical line environment where the task is an electrical line working task. Wallace, however in the field of virtual electrical environment teaches task to be of an electrical line working task (¶0009, 0033 work order and skill based task and activities include one of electrical skill-based like wiring trade disciplines activity). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate virtual electrical environment tasks to be of an electrical line working task, as taught by Wallace, into the virtual reality training and evaluation system of Muniz, in order to provide skilled based training as that would related to electrical task as may be required of the virtual reality training environment.

Claim 14 . Muniz   teaches the computer-implemented method according to claim 13 further comprising the steps of: based on monitoring the user interactions with the virtual environment, comparing the user interactions with predefined efficiency criteria; and based on comparing the user interactions with the predefined efficiency criteria, providing the user with an efficiency evaluation (Para 0057 virtual worksite uses avatar simulations for an efficient carrying out of task by user).Claim 15 . Muniz   teaches the computer-implemented method according to claim 14, wherein: monitoring the user interactions with the virtual environment comprises recording event data for a plurality of user interaction events (Para 0039 recording of event data); and the efficiency evaluation is further based on an order and timing of the user interaction events (Para 0039, 0040 Virtual system records the task data received by the sensors and moves on to the next sub-task, data collected by sensors as compiled and organized according to sub-task order).Claim 16 . Muniz   teaches the computer-implemented method according to claim 13 further comprising the steps of: based on monitoring the user interactions with the virtual environment, comparing the user interactions with predefined step-process criteria; and based on comparing the user interactions with the predefined step-process criteria, providing the user with a step-process evaluation (Para 0041 evaluation report based on knowledge gaps and strength of user in an virtual environment of step-process activities).Claim 17 . Muniz   teaches the computer-implemented method according to claim 16, wherein: monitoring the user interactions with the virtual environment comprises recording event data for a plurality of user interaction events; and the step-process evaluation is further based on an order of the user interaction events (Para 0039, 0040 Virtual system records the task data received by the sensors and moves on to the next sub-task, data collected by sensors as compiled and organized according to sub-task order).Claim 18 . Muniz   teaches the computer-implemented method according to claim 13, wherein the virtual environment is a virtual electrical line working environment, and the task is an electrical line working task (Para 0046 electrical currents, or exposed live work on wire electrical lines).Claim19 . Muniz   teaches the computer-implemented method according to claim 13, wherein the user is a first user, and the virtual environment is a shared virtual environment further comprising a second user (Fig.10 second users), the computer-implemented method further comprising the steps of: displaying the shared virtual environment to the first user and the second user (Fig.10 element 2, 10 shared virtual environment); simultaneously monitoring interactions of the first user and the second user with the shared virtual environment (Fig.10 users are in simultaneous monitoring); and comparing the interactions of the first user and the second user with the predefined safety criteria.Claim 20. A computer program product for virtual reality training and evaluation, wherein the computer program product comprises a non-transitory computer-readable medium comprising computer-readable instructions (Fig.11 element 10), the computer-readable instructions, when executed by a processing device, cause the processing device to perform the steps of: executing a virtual reality training module((Para 0027 virtual reality training simulations), wherein the virtual reality training module is configured to simulate a virtual environment, wherein simulating the virtual environment comprises displaying at least a portion of the virtual environment on a visual display device and receiving user interactions with the virtual environment via one or more user input devices (Para 0028 user interact by input interface devices); 
during execution of the virtual reality training module, prompting a user to perform a task in the virtual environment (Para 0027 performance during execution of task on the virtual worksite); during performance of the task, monitoring the user interactions with the virtual environment (Para 0028 various user interactions during the task monitoring); comparing the user interactions with predefined safety criteria (Para 0038 interactive safety training program; Para 0041 compared with predefined rubric of standards); and based on comparing the user interactions with the predefined safety criteria, providing the user with a safety evaluation (Para 0051 safety evaluation for wearing appropriated wearing of safety equipment).
Muniz does not explicitly disclose a virtual electrical line environment where the task is an electrical line working task. Wallace, however in the field of virtual electrical environment teaches task to be of an electrical line working task (¶0009, 0033 work order and skill based task and activities include one of electrical skill-based like wiring trade disciplines activity). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate virtual electrical environment tasks to be of an electrical line working task, as taught by Wallace, into the virtual reality training and evaluation system of Muniz, in order to provide skilled based training as that would related to electrical task as may be required of the virtual reality training environment.

Claim 21. Muniz teaches the virtual reality training and evaluation system according to claim 1, but not wherein the task is selected from a group consisting of replacement of a transformer bank, use of a load break tool, use of a mechanical jumper, crossarm replacement, fanning out phases to make room for a reconductor, underground primary elbow installation, moving a deadened tap, proper cover up, and removal of three phase jumpers.  
Wallace, while in the field of virtual electrical  environment teaches task selected from group consisting of replacement of a transformer bank, use of a load break tool, use of a mechanical jumper, crossarm replacement, fanning out phases to make room for a reconductor, underground primary elbow installation, moving a deadened tap, proper cover up, and removal of three phase jumpers (¶0033, 0034 work order and skill based task and activities include handling skill-based boxes, breakers, wiring  installation services that may include replacement of a transformer bank, use of a load break tool  use of a mechanical jumper, crossarm replacement, fanning out phases to make room for a reconductor etc.). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate virtual electrical environment tasks to include the above mentioned task selected from group electrical environment sites, as taught by Wallace, into the virtual reality training and electrical environment scenarios of Muniz, in order to provide further skilled based training.

Claim 22. Muniz teaches the virtual reality training and evaluation system according to claim 1, wherein the computer-executable instructions are configured to cause the one or more computer processors to perform the step of tracking use of virtual tools provided to the user within theAppl. No. 16/451,730 Amdt. Dated: May 24, 2022 Reply to Office Action of December 24, 2021Page 8 of 13 virtual environment, wherein the virtual tools are stored in a virtual toolbox within the virtual environment (Para 0064 suitable tools and work equipment), but not explicitly wherein the virtual tools comprise at least one tool selected from a group consisting of a cable connection, load break tool, square cut tool, spiral cut tool, crimp tool, insulation scoring tool, elbow probe insert tool, and a tool to manipulate switches.
Wallace, while in the field of virtual electrical  environment teaches task selected from group comprise at least one tool selected from a group consisting of a cable connection, load break tool, square cut tool, spiral cut tool, crimp tool, insulation scoring tool, elbow probe insert tool, and a tool to manipulate switches (Fig.4D-Fig.4G. Fig.6A-Fig.6G tools such as for intended use to load break, square, spiral cut, crimp, insulation scoring, elbow probe insert tool, and those could also be used to manipulate switches; Fig.14A Power tools and toolbox function in relation to worksite preparation e.g. Electric saw tool as in fig 19B).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate virtual electrical environment tasks to include the above mentioned cable connection, load break and various cutting tools to manipulate switches, as taught by Wallace, into the virtual reality training and electrical tool based work environment scenarios of Muniz, in order to teach further the tool box use and applications.

Response to Arguments/Remarks
 Applicant's arguments/amendments filed on May 24, 2022 have been considered but found to be persuasive to the overcome the 35USC§103 rejections.
However, upon further consideration, a new ground(s) of rejection is made as necessitated by the narrowed down amendments changing the scope of the claims
Claim Rejections - 35 U.S.C. § 102(traversal)

Applicant has amended the claims to include limitations requiring a virtual reality training module for electrical line working task. Examiner agreed and augmented the rejection statement to cite more references and teaching of virtual reality that include more modules that relate to electrical line working task to address the applicant’s argument on page 10/13.
Applicant on page 11 and 12 of arguments/remarks indicated that the new added depended claims 21 and 22 focus on some of the specific group of tasks. Examiner has since included a newly added rejection statement explaining the use of virtual tools and virtual toolbox applications are found in implicit and/or explicit teachings of prior art combinations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137 . Examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147 . Examiner’s fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/            Examiner, Art Unit 3715                                                                                                                                                                                         	

/XUAN M THAI/               Supervisory Patent Examiner, Art Unit 3715